Citation Nr: 9931816	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-48 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for irritable bowel 
syndrome with anxiety and depression, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1940 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

FINDING OF FACT

Irritable bowel syndrome and diverticulosis with anxiety and 
depression is currently manifested by depression, stomach 
pain, memory loss, diarrhea and constipation.  


CONCLUSION OF LAW

Irritable bowel syndrome and diverticulosis with anxiety and 
depression is no more than 50 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9421 (1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his irritable bowel syndrome with 
anxiety and depression has increased in severity.  He wrote 
that he was forced to stop working because of his disability 
and that he has an anxiety disorder as a residual of his 
irritable bowel syndrome.  

The appellant claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

The appellant's disability cannot be rated under both 
physical and mental disorders.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(1999).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

The appellant is in receipt of an evaluation in excess of the 
maximum evaluation for irritable bowel syndrome.  See 
38 C.F.R. Part 4, Diagnostic Code 7319 (1999) (maximum 
evaluation is 30 percent).  Therefore, consideration of that 
Diagnostic Code would serve no useful purpose.  Thus, the 
Board finds that the appellant's irritable bowel syndrome 
with anxiety and depression would be best evaluated under the 
Diagnostic Code for mental disorders, as he is currently at a 
50 percent evaluation under such Diagnostic Code.

The rating criteria changed during the pendency of the claim.  
Where the regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including anxiety and depression, were evaluated as follows: 

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7, 1996).

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety and 
depression, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 

61 Fed. Reg. 52701, 52702 (1996). 38 C.F.R. §4.130 (1999).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 
7 Vet.App. 55 (1994).

I.  Background

Service connection for spastic colitis was granted in March 
1949 and assigned a 10 percent rating.  In November 1953 the 
evaluation was decreased to a noncompensable rating.  A 10 
percent evaluation was granted in May 1964.  In December 1987 
the disability was renamed hyperactive bowel syndrome with 
spastic colitis and diverticulosis and the evaluation was 
increased to 30 percent.  

The appellant claimed an increased evaluation for hyperactive 
bowel syndrome with spastic colitis and diverticulosis in 
January 1994.  In a March 1994 rating decision the RO 
continued the 30 percent evaluation.  The appellant filed a 
timely Notice of Disagreement.  In July 1994 the appellant 
amended his claim to include an anxiety disorder as a 
residual of his service connected hyperactive bowel syndrome 
with spastic colitis and diverticulosis.  After the July 1994 
RO hearing the evaluation was increased to 50 percent and 
disability was renamed irritable bowel syndrome with anxiety 
or depression.  

Between June 1992 and December 1993 the appellant saw a 
private physician for spastic diverticulosis.  He was also 
seen at the VA Medical Center in Atlanta, Georgia from July 
1992 to July 1994 for irritable bowel diverticulosis.  

In June 1993 the appellant underwent a colonoscopy.  No 
mucosal abnormalities were noted other than scattered 
diverticula in the descending and transverse colon.  In the 
ascending colon where only one or two diverticula were noted.  
The base of the cecum was reached and no mucosal 
abnormalities were noted.  No polypoid lesions were seen, no 
vascular lesions were noted.  The post-operative diagnosis 
was scattered diverticulosis.  

The appellant reported nausea and occasional vomiting in 
December 1993.  Upon examination the appellant's gallbladder 
was within normal limits, however a cyst was noted on the 
lower pole of his left kidney.

A private physician wrote in June 1994 that the appellant 
suffered with spastic diverticulosis and anxiety disorder.  
The anxiety disorder and diverticulosis were relieved by 
Xanax.  He stated that the former provoked the latter.  He 
submitted his consultation notes from May 1994 and June 1994.  

At the September 1994 VA examination the appellant stated 
that he had had colon problems for a long time.  He reported 
having had cramping and painful diverticulosis and that bile 
came up into his esophagus.  Sometimes it was painful for him 
to swallow.  The appellant indicated that at times he could 
not think straight, do anything or concentrate.  He was 
constantly troubled with diarrhea or constipation and took 
all kinds of medicines.  The appellant asserted that he was 
so forgetful that he could not remember the names of the 
people in his Sunday school class, of which he was the 
president.  He stated that he did not treat his wife right, 
and became irritated and angry.  

The appellant reported that he was the County Commissioner 
from 1988 to 1990 but that he did not run for re-election 
because he could not handle it.  He indicated that before 
that he worked in the Post Office until 1972.  The appellant 
asserted that he retired because of a heart attack.  He 
stated that he was at Pearl Harbor.  The examiner asked if he 
had any problems with depression, and with that the appellant 
burst into tears, and proceeded to sob, more or less 
throughout the rest of the interview.  The appellant 
spontaneously commented that he used to have nightmares and 
at times continued to have them.  He felt lucky to have made 
it through from Pearl Harbor to the end of the war on a 
battleship.  

The appellant averred that he was in constant discomfort and 
that his stomach gave him trouble.  He stated that he never 
knew how his bowels were going to act and that sometimes he 
soiled himself.  The appellant indicated that he was 
aggravated, confused and could not get himself together.  He 
reported that he had been married for 50 years and was the 
father of two girls and a boy all of who turned out all 
right.  The appellant asserted that he had to watch his 
appetite very carefully; that his sleeping was erratic and 
that he woke up a lot at night.  

In summary the examiner concluded that the appellant has had 
a problem with depression, aggravated by his persistent 
chronic somatic problems.  Associative processes were normal 
and there were no delusional or hallucinatory elements.  The 
appellant's mood was depressed and his sensorium was intact.  
The diagnosis was depressive reaction secondary to service-
connected gastrointestinal conditions.  

Between January 1995 and January 1996 the appellant was seen 
in the VA Medical Center in Atlanta, Georgia.  He reported 
having diarrhea and constipation off and on; cramping and 
nervousness.  There were no signs of gastrointestinal 
bleeding.  The appellant's appetite was good.  In 1996 it was 
noted that he was stable and symptom free.  

At the November 1997 VA examination the appellant reported 
that he had periods of depression.  He complained of stomach 
pain and that he could not function like he used to.  He 
stated that he just sort of ached and hurt and crept around 
at times.  The appellant indicated that he retired from the 
post office in 1972 and that he had been married but could 
not recall how long.  He asserted that he could not think 
like he used to and that he was a little forgetful.  The 
appellant remarked that he had grown children, grandchildren 
and great-grandchildren.  He maintained that he did yardwork 
and went to church and that was about all the life he had 
anymore.  The appellant reported that his appetite came and 
went.  It caused his stomach to cramp at times.  He stated 
that he got up a couple of times at night when sleeping.  

The examiner concluded that the appellant's symptoms were 
more severe with age.  His thought processes were normal.  
There were no delusions or hallucinatory elements.  His mood 
was a little depressed.  No cognitive deficits were noted.  
The diagnosis was deferred until the examiner reviewed the 
claims file.  

The November 1997 VA radiology report showed that barium and 
air were introduced per rectum into the colon without reflux 
into the terminal ileum.  There was diverticulosis of the 
entire colon without evidence of diverticulitis.  There were 
no filling defects identified.  The impression was 
diverticulosis of the colon.  

In the addendum, dated February 1998, the examiner indicated 
that the claims file had been review in conjunction with the 
examination.  He concluded that the appellant had general 
medical problems.  He opined that based upon review of the 
claims file and reports the GAF was 55.  The diagnosis was 
anxiety depression.  

The June 1998 VA radiology report showed that the small bowel 
mucosal pattern was normal without fold thickening.  The 
small bowel was normal in diameter without disention or 
segments of narrowing.  There was no mass effect upon the 
small bowel loops.  Contrast was present in the cecum at 75 
minutes after ingestion.  The impressions were moderate 
esophageal dysmotility and normal small bowels follow 
through.  

The private physician's provider notes, dated September 1998, 
indicate that a review of systems was significant for short 
and long-term memory loss.  The appellant's irritable bowel 
symptoms were doing quite well.  The appellant was alert and 
cooperative.  He tended to repeat information during the 
physical examination and also asked the same question 
repeatedly.  Bowel sounds were present and normally active.  
The assessments were history of irritable bowel syndrome with 
no symptoms at the time of the examination; mild chronic 
anxiety which improved with medication; mild dementia with 
some short and long-term memory loss, which did not appear to 
have progressed since the appellant's last physical 
examination.  

At the August 1999 Board Hearing the appellant testified that 
he was nauseated quite a bit of the time but denied vomiting.  
He attested that he did not have any ambition to do anything.  
The appellant asserted that he enjoyed reading now more than 
anything else because he could do that without too much 
exertion and concentration.  He maintained that he slept 
about 6 to 8 hours a night.  The appellant stated he felt 
more anxious and that his health caused this anxiety.  He 
indicated that he felt more depressed.  The appellant 
testified that he belonged to VFW and the American Legion but 
no longer attended the meetings.  He attested that he was a 
member of a church.  

The appellant's wife testified that the appellant experienced 
more confusion and that he slept off and on during the day.  
She stated that he could not remember things.  He would ask 
something over and over again and she would tell him and then 
it not be long before he would ask again.  The appellant's 
wife indicated that there was an increase in the appellant's 
short-term memory loss.  She remarked that he could remember 
back sometimes but not day-to-day things.  The appellant's 
wife testified that several years ago they used to take trips 
with their church and with AARP but that they no longer do 
things like that anymore.  She stated they no longer go to 
the senior citizens luncheons at their church but that they 
still attended church.  The appellant's wife reported that 
the entire family did not get together much, however they got 
together every Christmas.  

II.  Analysis

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 50 percent.  Although the old criteria drew a 
distinction between psychotic and psychoneurotic 
manifestations, the new criteria do no draw such distinction.  
In September 1994 the appellant reported that he could not 
think straight, do anything or concentrate.  He asserted that 
he was so forgetful that he could not remember the names of 
the people in his Sunday school class and that he had 
nightmares at times.  The appellant stated that he did not 
treat his wife right and became irritated and angry.  In 
November 1997 the appellant reported periods of depression 
and a little forgetfulness.  He asserted that his appetite 
came and went.  The examiner concluded that the appellant's 
symptoms were more severe with age.  His mood was a little 
depressed.  No cognitive deficits were noted.  

At the September 1994 and November 1997 VA examinations the 
examiners determined that appellant's associative processes 
and thought processes were normal.  There were no delusions 
or hallucinatory elements.  The appellant had problems with 
depression that was aggravated by his persistent chronic 
somatic problems.  The VA examiner assigned the appellant a 
GAF score of 55.  The facts above establish that the 
appellant is no more than 50 percent disabled.  

This determination is supported by the finding of the 
professional that the GAF was 55.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health- illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereafter DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS).  A GAF score of 55 (which falls in the 51-
60 range) is defined as "Moderate symptoms (e.g., flat 
affect, and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  See Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995) (discussing a GAF score of 60).  Although the 
GAF score does not fit neatly into either the old or new 
rating criteria, the score represents the opinion of a 
professional, which the importance of such has been 
recognized by the Court.  See Carpenter, supra; see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Comparing the old criteria to the new criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant's disability is no more than 
50 percent under either criteria.  Because the RO considered 
the appellant's disability under both criteria (although on 
separate occasions), a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In line with the 
50 percent evaluation of the old criteria, the appellant's 
ability to establish or maintain relationships is 
considerably impaired.  At the September 1994 VA examination 
the appellant reported that he was aggravated, confused and 
could not get himself together.  At the August 1999 Board 
hearing the appellant testified that he was a member of VFW 
and the American Legion, but not longer attended the 
meetings.  He stated that he was a member of a church.  His 
wife indicated that they no longer traveled with the church 
or with AARP and that they no longer attended the senior 
citizens luncheons at their church.  Moderate difficulty in 
social functioning (e.g., few friends, conflicts with peers) 
was indicated by the appellant's GAF of 55.  Such finding 
shows no more than considerable industrial impairment.  

In line with the 50 percent evaluation under the new 
criteria, the evidence of record shows that he has difficulty 
in maintaining effective social relationships and impaired 
short and long-term memory.  The appellant stated that he did 
not treat his wife right and became irritated and angry.  At 
the September 1994 VA examination he reported that he was 
aggravated, confused, and could not get himself together.  He 
asserted that sleeping was erratic and that he woke up a lot 
at night.  The September 1998 private physician's assessment 
was some short and long-term memory loss and mild dementia.  
At the August 1999 Board hearing the veteran testified that 
he enjoyed reading more now than anything else because he 
could do that without too much exertion and concentration.  
His wife stated that he was more confused and that there was 
an increase in his short-term memory loss.  The facts 
establish that the appellant is no more than 50 percent 
disabling.

The evidence establishes that an evaluation in excess of 50 
percent is not warranted.  Suicidal and homicidal ideations 
were not noted.  There have been no findings by medical 
professionals nor has the appellant reported obsessional 
rituals which interfere with routine activities, or 
continuous panic attacks.  The appellant is not unable to 
perform activities of daily living.  The fact that he has 
been married for 50 years, attends church and is president of 
his Sunday school shows that the appellant's ability to 
establish and maintain relationships is not severely impaired 
and that the appellant has not completely isolated himself 
from the community.  There is no evidence of neglect of 
hygiene and or adapting to stressful circumstances.  Although 
he sobbed during the 1994 VA examination, such was not 
demonstrated during the subsequent examination or the 
hearing.  

The appellant's speech has not been reported by a medical 
professional as intermittently illogical.  Although the 
veteran's wife testified that he was more confused the VA 
examiners in September 1994 and November 1997 concluded that 
the appellant associative processes were normal and that 
there were no delusional or hallucinatory elements.  In 
September 1994 the appellant asserted that he retired because 
of a heart attack not because of his irritable bowel syndrome 
with anxiety and depression.  

The appellant is competent to report his symptoms.  To the 
extent that he stated that he is worse than evaluated, the 
Board finds that the medical findings do not support an 
evaluation in excess of 50 percent.  In the February 1998 
examination report addendum, the VA examiner noted that the 
appellant's GAF score was a 55, which contemplates no more 
than moderate symptoms.  In September 1998 it was reported by 
the private examiner that there was mild anxiety improved 
with medication.  This is similar to the June 1994 report 
that anxiety and diverticulosis were relieved by medication.  
Although the appellant has attempted to allege that his 
symptoms are more than moderate, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, irritable bowel syndrome with anxiety and 
depression is no more than 50 percent disabling.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

An increased evaluation for irritable bowel syndrome and 
diverticulosis with anxiety and depression is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

